                                          Case 5:19-cv-06891-VKD Document 19 Filed 08/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     NGOC LAM CHE,                                        Case No. 19-cv-06891-VKD
                                                         Plaintiff,
                                   9
                                                                                              SECOND ORDER TO SHOW CAUSE
                                                  v.                                          WHY ACTION SHOULD NOT BE
                                  10
                                                                                              DISMISSED
                                  11     GFROERER,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Ngoc Lam Che filed the present action on October 23, 2019. Dkt. No. 1.

                                  15   Pursuant to General Order 56 and the Court’s April 13, 2020 order, the parties’ last day to conduct

                                  16   a joint site inspection was July 5, 2020 and plaintiff’s last day to file a notice of need for

                                  17   mediation was August 17, 2020. Dkt. No. 18. Plaintiff did not file a notice of need for mediation,

                                  18   nor did plaintiff seek relief from the August 17 deadline.

                                  19          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  20   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  21   (1962). Plaintiff is directed to file a written response to this order by August 31, 2020 and to

                                  22   appear before the Court on September 8, 2020 at 10:00 a.m. and show cause why this action

                                  23   should not be dismissed without prejudice for failure to prosecute.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 24, 2020

                                  26

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
